Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 14, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 14, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00931-CV
____________
 
IN RE DAN MARTINEZ, JOYCE BLAIR,
JAY GOOCH, JUDITH GOOCH, TRACY JOHNSON, TERRY MARTINEZ, MICHAEL JOHNSON, SCOTT
MCNAMARA, LAURIE MCNAMARA, TIMOTHY E. LONG, CHERYL LONG, LEVI R. BIERMAN,
COURTNEY BEL, DEREK GRAYSON, HAL BRENT HAMPTON, CAROL D. HAMPTON, DANA
RATHMELL, LANCE RATHMELL, LEONARD H. CICHOWSKI, ANDREW COLE, SR., OSIE J. COLE,
R.N. JASANI, B.R. JASANI, and RICHARD ATODD@ YARBROUGH, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 24, 2004, relators filed a
petition for writ of mandamus in this Court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  On October 1, 2004, relators filed a clerk=s record and an emergency motion for
temporary relief.




Relators have not established that they are entitled to
mandamus relief.  To be entitled to
mandamus relief, relators must show that the trial court clearly abused its
discretion or violated a duty imposed by law. 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  Relators must also show there is no adequate
remedy by appeal.  Id. at
842.  Generally, a reviewing court may
not issue a writ of mandamus to supervise or correct incidental rulings of the
trial court, such as a ruling on a plea in abatement, because the relator has
an adequate remedy by appeal.  In re
Luby=s Cafeterias, Inc., 979 S.W.2d 813,  (Tex. App.BHouston [14th Dist.] 1998, orig.
proceeding).  Although there are exceptions
to this general rule, relators have not shown that the exceptions to the
general rule are applicable in this case.
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied and
Memorandum Opinion filed October 14, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.